Although the decision in Matter of Dowling (219 N.Y. 44) was based upon another ground, the rule formulated by Judge CHASE and concurred in by a majority of the judges of this court on the subject of the reapportionment of Senate districts on which reliance is placed in the main opinion here was probably intended by the court as a guide for the Legislature in enacting future reapportionment statutes. Under circumstances appearing in this case, it may not be lightly rejected as dictum. Were those circumstances not present, it could have no more force upon later decisions than mere dictum in any case.
Grave difficulties arise in an attempt to reconcile the rule so formulated with the language of the Constitution. It is important to note that no bill or resolution for reapportionment applying that rule as now applied in the present Act reached the floor of the Legislature for twenty-five years after that opinion *Page 219 
was written. Yet the Constitutional Convention of 1938 had seriously before it the question of revision of the constitutional provision of 1894 relating to reapportionment, as well as its construction in this court through the dictum in the Dowling case and made no change and the People ratified the act of the Convention. When the Legislature in 1943 enacted chapter 359, it followed the interpretation of the constitutional provision as announced in the Dowling case. Whether that interpretation was correct or incorrect when made, the Legislature was not without justification in following it subsequent to the action of the Constitutional Convention of 1938 and the adoption by the People of the provision of that Constitution relating to reapportionment. In that view of the matter, though with great hesitation, I accept the construction placed upon the language of the Constitution by the majority of this court in the Dowling case, and, so far as the rule there formulated can be applied, I concur in the decision that the apportionment of 1943 is valid. As affecting future reapportionment, that rule may be promptly changed by appropriate constitutional amendment if the People so desire.
Problems arising through the change in the territorial boundaries of New York, Queens and Westchester Counties and the creation of the counties of Queens and Nassau since 1894, were not open for decision nor considered in the Dowling case and are not affected by it. Nor did the framers of the Constitution provide for the situation thus presented in express terms. However, I cannot say that the statute enacted by the Legislature in treating those problems and other problems presented to it conflicted, beyond reasonable doubt, with the fundamental law.
The order appealed from should be reversed, without costs, and the several petitions dismissed.
LEHMAN, Ch. J., LOUGHRAN, DESMOND and THACHER, JJ., concur with LEWIS, J.; RIPPEY, J., concurs in separate opinion in which CONWAY, J., concurs.
Order reversed, etc. *Page 220